Mr. Justice Earmer delivered the opinion of the court: This is an appeal from a judgment of the county court of Cook county overruling appellant’s objections to judgment against his property for certain taxes. The objections were to the same taxes and the judgment of the county court was the same as in People v. Day, (ante, p. 543.) The points argued in this case are the same as those argued in that case and the decision in that case must be the decision in this case. For the reasons given in the Day case the judgment of the county court is affirmed in part, reversed in part and the cause 1 emanded. Reversed in part and remanded.